Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.

VERTICALLY ORIENTED ELECTRICAL CONTACT WITH SYMMETRIC 
UPPER AND LOWER RESILIENT CONTACTING ARMS

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over                              Ju (US 9,882,296) in view of Yeh et al. (US 8,888,525).   Ju shows an electrical         contact 5 comprising: a planar main     body 22 extending in a vertical plane defining opposite upper [at 24] and lower [at 26] ends in a vertical direction, and opposite first and second lateral sides in a transverse direction perpendicular to the vertical direction [Fig. 2]; a resilient upper contacting arm 24 extending upwardly from the upper end of the main body 22 and including an upper oblique section and an upper contacting section 241 at a free end; a resilient lower contacting arm 26 extending downwardly from the lower end of the main body 22 and including a lower oblique section and a lower contacting             section 261 at a free end; a first retaining section 21 extending from a first lateral side of the main body 22 with an angle therebetween; and a second retaining section 221 extending from a second lateral side in a coplanar manner;  a width of the first retaining 21 is larger than that of the second retaining section 221, and an extension downwardly extends [Fig. 3] from the first retaining section 21 in the vertical direction.
	However Ju does not show the angle between the main body and first retaining section as being obtuse but rather shows a right angle.
	Yeh et al. [Fig. 3] shows an analogous electrical contact 2 having two resilient                  arms 22, 25 respectively extending from upper and lower portions of a main body 21 and two retaining sections 23(29), 29 extending from respective lateral sides of the main body in which an analogous first retaining section 23(29) extends from a first lateral side of the main body 21 with an obtuse angle therebetween [as evidenced by Fig. 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the angle, if any, between a retaining section and the main body from with it extends of an electrical contact could be obtuse as shown by Yeh et al. depending upon other design constraints such as how the electrical contact is to be arranged within the overall connector assembly (housing or socket).
There appears to be no evidence of unique intuition or genius that distinguishes the claimed invention from being a mere permutation of that which is known and further derived from ordinary mechanical skill or craftsmanship whereby there is a novel and/or unobvious result which would have patentable significance.

Allowable Subject Matter
Claims 2-7  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.


Regarding claim 2;  allowability resides at least in part with the prior art not showing or fairly teaching a vertically oriented electrical contact having a planar main body from which upper and lower resilient contacting arms respectively extend with two retaining sections on opposite lateral sides of the main body where one retaining section extends from the main body at an obtuse angle and the other retaining section is coplanar with the main body; each contacting arm includes an oblique section that terminates with a contacting section, at the free end of the respective contacting arm, with the respective contacting sections offset from a centerline such that each are laterally closer, in a transverse direction, to the second retaining section than the first retaining section in conjunction with ALL the remaining limitations within claims 1 and 2.

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  US 2008/0160841 Polnyi, US 10,199,756 Ju, US 8,282,431 Zhang and US 7,862,343 Lin et al. each disclose a vertically oriented electrical contact from which an upper and lower resilient contact arm depends from a main body further comprising at least one retaining section extending at an angle, laterally from the main body.
Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.


            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833